Citation Nr: 0500563	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for rectal fissures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, among other things, denied 
service connection for rectal fissures.  Appeal to the Board 
was perfected only with respect to this issue.

In May 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.

The Board's decision below finds that new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for rectal fissures, and the claim is 
granted only to this extent.  The reopened claim is REMANDED 
for further evidentiary development, via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed November 1991 rating decision, the RO 
denied a claim for service connection for fissure-in-ano on 
the basis that there was no evidence showing the condition 
existed while in service.

2.  In an unappealed September 1999 rating decision, the RO 
found that the veteran had presented no evidence showing that 
fissure-in-ano existed while in service.

3.  The additional evidence associated with the claims folder 
since the September 1999 RO rating decision is new and 
material as it includes previously unconsidered lay 
descriptions of in-service symptoms and treatment as well as 
medical evidence of current disability.

CONCLUSIONS OF LAW

1.   A November 1991 RO rating decision, which denied service 
connection for fissure-in-ano, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 19.129, 19.192 (1991).

2.  A September 1999 RO rating decision, which declined to 
reopen a claim for service connection for fissure-in-ano, is 
final.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999).

3.  New and material evidence has been received since the 
RO's September 1999 decision to reopen the claim of 
entitlement to service connection for rectal fissures; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001-2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has adjudicated on the merits the veteran's claim for 
service connection for fissure-in-ano.  In so doing, the RO 
has determined that an unappealed September 30, 1999 RO 
rating decision, which denied a claim for service connection 
for fissure-in-ano as not well grounded, was invalidated 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, Pub. L.  475, §7, Nov. 9, 2000, 114 
Stat. 2099, provided for readjudication of all decisions 
denied as not well grounded that became final during the 
period beginning on July 14, 1999 and ending on November 9, 
2000 as if the denial had not been made.  The Board, 
following a cursory examination of the record, raised sua 
sponte at the May 2004 hearing the issue of whether the new 
and material standard applicable to finally decided claims 
applied to the claim on appeal.

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  It is well established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett, 83 F.3d at 
1383.

A review of the record demonstrates that the RO initially 
denied a claim for service connection for fissure-in-ano by 
means of a rating decision dated April 1947.  The Board finds 
no administrative notations of record indicating that the 
veteran was specifically notified that this claim was denied.  
The Board finds that finality did not attach to that 
decision.  See generally Hauck v. Brown, 6 Vet. App. 518 
(1994); Ruffin v. Principi, 16 Vet. App. 12 (2002).

The veteran filed another claim of entitlement to service 
connection for rectal fissures in October 1991.  An RO rating 
decision, dated November 5, 1991, adjudicated the claim as 
follows:

J: 10-15-91, Claim reopened

I: Whether new and material evidence has been 
submitted to reopen claim for fissure in ano 
previously denied

E.  Service medical records	
     VA examination 9-5-1946

F:  The veteran was hospitalized while in 
service from November 1, 1945 to January 17, 
1946 for a duodenal ulcer.  At time of his 
discharge from the hospital, and the hospital 
records for the entire period, do not show the 
presence of a fistula in ano.  The first 
indication of its existence was on the exam of 
9-5-46, some 8 months following service.  
Rating of 4-4-47 denied SC for this.

D:  The veteran has presented no medical 
evidence providing a new factual basis for 
reconsideration of fissure in ano, previously 
denied.

An RO notice of decision, dated November 20, 1991, read as 
follows:

We have reviewed your service medical records 
and your VA examination of September 5, 1946 in 
regard to your rectal condition as you 
requested.  We must continue to deny your claim 
for compensation.

Service connection was denied for your rectal 
condition in 1947 because there was no evidence 
showing that this condition existed while you 
were in service.  Further, the evidence of 
record does not contain any information about 
how your rectal condition occurred.

As we have not received new and material 
evidence, we cannot reopen your claim.

Please see the enclosed VA Form 1-1407 which 
explains your procedural and appellate rights.

The veteran did not initiate an appeal within one year of 
notice of decision, as then required by law, and that 
decision must be deemed final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 19.129, 19.192 (1991).

The veteran filed claims for service connection for fissure-
in-ano on direct and secondary bases in November 1998.  The 
secondary service connection claim was denied as not well 
grounded by means of an RO rating decision dated July 9, 
1999, and notice of that decision was provided to the veteran 
on July 21, 1999.  The direct service connection claim was 
denied as not well grounded by RO rating decision dated 
September 30, 1999, and notice of that decision was provided 
to the veteran on October 12, 1999.  The RO did not consider 
the jurisdictional issue of whether the new and material 
standard applied to the direct service connection claim.  The 
veteran did not appeal either of these decisions within the 
one year appeal period.  See 38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1995); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

On November 9, 2000, the provisions of the VCAA were enacted.  
106 P.L. 475, 114 Stat. 2096 (2000).  Among other things, the 
VCAA eliminated the concept of a well grounded claim.  As 
described above, the legislation provided an exception to the 
finality rule, pursuant to section 7(b), that all claims 
denied as not well grounded beginning on July 14, 1999 were 
to be adjudicated as if the denial had not been made.  The 
legislation also provided a "Rule with respect to disallowed 
claims," codified at 38 U.S.C.A. § 5103A(f), mandating that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."

In this case, a final decision on a claim of entitlement to 
service connection for fissure-in-ano occurred in 1991.  It 
is evident from the findings and notice of decision that the 
RO reviewed the merits of the claim, and finality attached to 
that decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 19.129, 19.192 (1991).  The RO's September 1999 
rating decision on the direct service connection claim was 
governed by the new and material standard, and the exception 
to the finality rule provided by the VCAA does not apply as 
the claim was subject to a prior final decision.  That 
decision must be deemed final.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 1995); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(1999).  Accordingly, the Board finds that the new and 
material standard applies to the current claim on appeal.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The Board notes that the RO accepted filings by the veteran 
in April and June 2001 as constituting a claim for 
compensation benefits for fissure-in-ano.  The Board notes 
that a recent revision to the new and material standard is 
not applicable to the claim on appeal.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001-2003); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
deciding claims on the merits, the Board will resolve 
reasonable doubt of material fact in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  The benefit of the doubt 
rule, however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The evidence before the RO in 1999 included the veteran's 
service medical records that did not document any treatment 
for fissure-in -ano.  He was hospitalized in March 1944 for 
treatment of symptomatic left inguinal hernia.  He underwent 
a left herniorrhaphy on March 21, 1944.  At that time, he was 
noted to have a "normal" examination of the anus and 
rectum.  Post-operatively, nursing notes document that he was 
prescribed mineral oil three times daily from March 23, 1944 
until his discharge in May 1, 1944.  On May 10, 1945, he was 
admitted for treatment of a left varicocele with a 
varicolectomy performed on May 11, 1945.  He was placed on 
mineral oil three times daily beginning on May 12, 1945.  He 
was hospitalized in December 1945 due to duodenal ulcer 
manifested by epigastric pain, vomiting of blood and tarry 
stools.  He had attempted to self-treat his symptoms with an 
enema prior to hospitalization.  Nursing notes show that he 
was placed on a convalescent ulcer diet.  He was medically 
discharged in January 1946 due to a diagnosis of chronic 
peptic ulcer of the duodenum without obstruction.

Post-service, the veteran underwent VA examination on 
September 5, 1946 in Macon, Georgia.  In pertinent part, a 
report from Milford B. Hatcher, M.D., recorded the following 
history:

Patient states that in March, 1944, at Cochran 
Field, Georgia, he had a right hernia 
operation and in May, 1945 at Tyndall Field he 
had a left hernia and varicocele.  While in 
the hospital the last time, he states he 
developed a fissure-in-ano.  At the present 
time he complains of discomfort on the left 
side especially when he stands and painful 
defecation.  Examination at this time reveals 
a bi-lateral, well-healed inguinal hernia with 
no evidence of recurrence.  The testicles hang 
low and there are numerous large veins around 
the left testicle and extending along the 
cord.

These feel like a varicocele.  There is a 
fissure-in-ano at the 1:00 position.

Subsequent VA examination reports and clinic records 
documents the veteran's treatment for active duodenal ulcer 
with epigastric discomfort and chronic constipation treated 
with antacids and anticholinergic medications.  However, 
there was no documented treatment for fissure-in-ano.

The evidence added to the record since the RO's 1999 decision 
includes a September 2002 statement from a VA physician 
indicating that the veteran was being treated for anal 
fissures, manifested by episodic bleeding and pain, with a 
steroid cream.  His clinic records document his treatment for 
hemorrhoids and note "h/o Anal Fissure."  There are no 
clinical descriptions of an anal fissure.  The veteran has 
also provided testimony involving additional details of his 
in-service treatment for fissure-in-ano.  He reported 
problems with severe constipation during one of his in-
service hospitalizations.  He recalled having a bowel 
movement that required extreme straining and resulted in an 
anal fissure with damage to his rectum muscles.  He had the 
fissure cauterized within several months following his 
discharge from service, and believed that the procedure was 
performed at a VA facility in Macon, Georgia.

The matter initially before the Board concerns whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  38 C.F.R. § 3.156(a) (2001-2003).  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (determining the issue 
at hand for the purposes of reopening a finally denied claim 
depends on what evidence was before the adjudicator when the 
final decision was made and the reasons that were given for 
the denial of the claim).  In order to reopen the claim, the 
veteran must cure the previous evidentiary defect by 
presenting new and material evidence on the issue of whether 
there is competent evidence that the veteran's fissure-in-ano 
existed while he was in service.  See RO rating decisions 
dated November 1991 and September 1999.

In connection with the current appeal, the veteran has 
provided details regarding his in-service treatment for 
fissure-in-ano that were not of record at the time of the 
RO's 1999 decision.  Specifically, he testified that his 
fissure-in-ano was treated bedside by a nurse and not by a 
doctor.  He also described a cauterization procedure 
immediately following his discharge from service.  A medical 
statement from a VA physician indicates current treatment for 
fissure-in-ano manifested by episodic bleeding and pain.  The 
Board finds that this lay and medical evidence is both new 
and material as it includes competent lay description of in-
service symptoms and treatment as well as medical evidence of 
current disability.  This opinion cures the evidentiary 
defect at the time of the RO's 1999 decision.

The Board also finds that such evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In particular, the veteran had reported 
in-service treatment for fissure-in-ano within 8 months from 
his discharge from service with medical documentation of 
fissure-in-ano at the 1:00 o'clock position at that time.  
Accordingly, the Board finds that the additional evidence is 
sufficient to reopen the claim for service connection for 
fissure-in-ano.

In consideration of all of the foregoing, and having found 
that new and material evidence has been presented since the 
RO's September 1999 rating decision was issued, the 
previously denied claim of entitlement to service connection 
for rectal fissures is reopened.  As addressed in the remand 
below, the Board finds that additional development of the 
claim is required prior to any further adjudication.


ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for rectal fissures has been received.  The claim is 
reopened, and the appeal is granted only to this extent.  


REMAND

As discussed above, a September 1946 record, dated just over 
seven months after the date of discharge, documented that the 
veteran had a fissure-in-ano.  This record further documents 
the veteran's report that he had developed fissure-in-ano 
while hospitalized during service, in mid-1945, for hernia 
and varicocele.  The veteran also reported painful 
defecation.  The veteran has testified that, shortly after 
service, he had cauterization and sitz bath treatments for 
the fissure at a VA medical facility in Macon, Georgia.  The 
Board finds attempts should be made to obtain the records of 
the veteran's VA treatment following his discharge from 
service, if existing.  

Furthermore, the Board finds the veteran's hearing testimony 
particularly credible in light of the September 1946 medical 
record documenting a fissure-in-ano with lay report of 
similar symptoms eight months prior in service.  His service 
medical records, while not documenting the fissure-in-no, do 
document mineral oil supplements to his diet presumably for 
constipation difficulties.  His treating physician indicates 
treatment for fissure-in-ano but the accompanying VA clinical 
records only reflect treatment for internal and external 
hemorrhoids.  On this evidence, the Board finds that medical 
opinion is necessary in order to determine whether the 
veteran manifests any current disability related to in-
service treatment for fissure-in-ano.  38 U.S.C.A. § 5103A(d) 
(West 2002).

In consideration of the foregoing, the Board finds that 
further evidentiary development is warranted.  This claim, 
now reopened, is REMANDED to the RO, via the AMC, for the 
following actions, after which de novo adjudication is to be 
undertaken by the RO:

1.  Conduct a reasonable search of 
treatment records from the Macon, 
Georgia, VA medical facility dated within 
several years after the veteran's 
discharge from service in January 1946, 
to ensure that any pertinent missing 
records are obtained and associated with 
the claims folder.  The RO should also 
obtain the veteran's complete VA clinic 
records since May 2003.

2.  Advise the veteran that clarification 
from his treating physician as to a 
description and location of his fissure-
in-ano may be capable of substantiating 
his claim.  He should be notified of his 
right to submit a clarifying statement 
along with any clinical records 
confirming his current treatment for 
fissure-in-ano.

3.  After completing the above 
directives, schedule the veteran for 
appropriate examination to determine, 
following a review of the claims folder, 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability less than 50 percent), 
that he manifests any current disability 
related to his in-service treatment for 
fissure-in-ano.

In so doing, the examiner should be 
requested to accept as true the veteran's 
lay description of treatment for fissure-
in-ano in service, and provide a 
rationale for the opinion with reference 
to the available post-service medical 
evidence, to include the September 1946 
documentation of fissure-in-ano, the 
September 2002 statement from a VA 
physician treatment for anal fissures 
with steroid cream, and VA clinical 
records showing treatment for internal 
and external hemorrhoids.  Clarifying 
opinion as to whether the veteran's 
hemorrhoids and fissure-in-ano constitute 
etiologically related, or separate, 
disabilities would be helpful to the 
adjudication of the claim.

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine as requested herein without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  

4.  After completion of the above, the RO 
should readjudicate the claim on appeal.  
If any benefit on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case and an opportunity to respond to 
it.  Thereafter, if in order, return the 
claim to the Board for further review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  No action by the veteran is required until he 
receives further notice; however, the veteran has the right 
to submit additional evidence and argument on the matter(s) 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The veteran also is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


